 Case 2:19-cv-14484-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                    (Fort Pierce Division)

                         Case No.


     ANGELA WILKINSON,

           Plaintiff,
     vs.

     CITY OF FORT PIERCE,

           Defendant.
                                                /

                          Complaint — Jury Trial Demanded

           Plaintiff, Angela Wilkinson, sues defendant, City of Fort Pierce, and

     shows:

                              Introduction and Summary

           1.     This is an action for violations of the prohibitions against sex and

     age discrimination, including harassment, and retaliation, under Federal and

     Florida law, brought by Angela Wilkinson, a long-time executive assistant

     with the City of Fort Pierce, against the City. Wilkinson, who is still

     employed, sues for all available legal and equitable relief and for her costs,

     including reasonable attorneys’ fees and expenses.




aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 2:19-cv-14484-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 2 of 13



                             Jurisdiction and Venue

        2.    This action arises under Title VII of the Civil Rights Act of 1964,

  as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”). Jurisdiction is founded

  on 28 U.S.C. §§ 1331 and 1343(a)(4) and 42 U.S.C. § 2000e-5(f)(3). The

  Court has jurisdiction to grant declaratory and further relief pursuant to 28

  U.S.C. §§ 2201 and 2202. The Court has supplemental jurisdiction under 28

  U.S.C. § 1367 to hear plaintiff’s claims under the Florida Civil Rights Act of

  1992 (“FCRA”).

        3.    Venue is proper in the Fort Pierce Division of the Southern

  District of Florida pursuant to 28 U.S.C. § 1391(b) because the claims arose

  there and City of Fort Pierce may be found there.

                                      Parties

        4.    Wilkinson at all times material was a woman employed by the

  City of Fort Pierce employed as an executive assistant. She is protected by

  Title VII, the Age Discrimination in Employment Act (“ADEA”) and the FCRA

  because:

              a.    she is a woman who suffered discrimination because of her

  gender;

              b.    she is over forty years of age and suffered discrimination

  because of her age;

              c.    she opposed what she reasonably believed to be behavior

  that was made unlawful by each of the two statutes; and


                                                                     Page 2 of 13
Case 2:19-cv-14484-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 3 of 13



               d.    she participated in proceedings under Title VII, the ADEA

  and the FCRA.

        5.     The City of Fort Pierce (“City”) is a political subdivision of the

  State of Florida that employs more than 501 persons. It is an “employer” as

  envisioned by 42 U.S.C. § 2000e(b), 29 U.S.C. § 630(b) and § 760.02(7),

  Fla. Stat.

                      Satisfaction of Conditions Precedent

        6.     Wilkinson filed a charge of discrimination with the United States

  Equal Employment Opportunity Commission (“EEOC”) on or about August

  14, 2018.

        7.     The United States Department of Justice and EEOC, on

  September 24, 2019, issued Wilkinson a notice of right to sue, within 90

  days of the receipt of which Wilkinson has filed this action asserting claims

  under Title VII.

        8.     Wilkinson’s filing with the EEOC perfected her remedies under

  the FCRA and the Florida Commission on Human Relations failed to conciliate

  or determine whether there is reasonable cause on her complaint (charge of

  discrimination) within 180 days of the filing of the complaint, thereby

  entitling her to bring a civil action under the FCRA.

        9.     All other conditions precedent to the bringing of ths action have

  been satisfied or waived.




                                                                        Page 3 of 13
Case 2:19-cv-14484-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 4 of 13



                        Applicable Statutory Provisions

        10.   Title VII provides in at 42 U.S.C. § 2000e-2(a):

        It shall be an unlawful employment practice for an employer —

               (1) to fail or refuse to hire or to discharge any individual,
        or otherwise to discriminate against any individual with respect
        to his compensation, terms, conditions, or privileges of
        employment, because of such individual’s ... sex ...; or

              (2) to limit, segregate, or classify his employees ... in any
        way which would deprive or tend to deprive any individual of
        employment opportunities or otherwise adversely affect his
        status as an employee, because of such individual’s ... sex....

        11.   Title VII further provides at 42 U.S.C. § 2000e-3(a):

               Discrimination for making charges, testifying,
        assisting, or participating in enforcement proceedings. It
        shall be an unlawful employment practice for an employer to
        discriminate against any of his employees ... because he has
        opposed any practice made an unlawful employment practice by
        this title, or because he has made a charge...under this title.

        12.   The ADEA provides at 29 USC § 623(a):

              It shall be unlawful for an employer—

               (1) to...discriminate against any individual with respect to
        his...terms, conditions, or privileges of employment, because of
        such individual's age;

             (2) limit,...or classify his employees in any way which
        would deprive or tend to deprive any individual of employment
        opportunities or otherwise adversely affect his status as an
        employee, because of such individual's age;....

        13.   The ADEA also provides at 29 USC § 623(d):

              It shall be unlawful for an employer to discriminate against
        any of his employees...because such individual...has made a
        charge, testified, assisted, or participated in any manner in an
        investigation, proceeding, or litigation under this chapter.

                                                                       Page 4 of 13
Case 2:19-cv-14484-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 5 of 13



        14.   The FCRA provides § 760.10(1), Fla. Stat.:

        It is an unlawful employment practice for an employer:

        (a) To...discriminate against any individual with respect to
        compensation, terms, conditions, or privileges of employment,
        because of such individual’s ... sex...[or] age....

       (b) To limit,...or classify employees...in any way which would deprive or tend to de
  opportunities, or adversely affect any individual’s status as an
       employee, because of such individual’s ... sex...[or] age....

        15.   The FCRA further provides at § 760.10(7), Fla. Stat.:

              It is an unlawful employment practice for an employer...to
        discriminate against any person because that person has
        opposed any practice which is an unlawful employment practice
        under this section, or because that person has made a charge ...
        under this section.

                              General Allegations

        Background and history

        16.   Wilkinson was hired by the City in November 2005 as an

  administrative secretary with the City Manager’s office. In or about May

  2006, Wilkinson was transferred to the City Clerk’s office, where she was

  promoted to executive assistant for the Mayor and City Commission.

        17.   Wilkinson, May 2014, was terminated from the City Clerk’s

  office, allegedly due a reduction in workforce that eliminated her position.

  She submitted a complaint against the City alleging she was threatened with

  termination at the direction of a City Commissioner in January 2014 and was

  wrongfully terminated in retaliation for filing a hostile workplace complaint

  ion November 2013. After investigation, none of allegations she alleged were


                                                                    Page 5 of 13
Case 2:19-cv-14484-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 6 of 13



  sustained, but the investigator did find that the City Clerk, Linda Cox, failed

  to follow City Rules and Regulations with respect to the recommendation for

  a reduction in force, which led to the elimination of her position in the City

  Clerk’s Office. Wilkinson appealed her termination to the Civil Service

  Appeals Board (“CSAB”).

        18.   During approximately the same time frame, on July 2, 2014,

  Wilkinson filed a wage and hour action in the United States District Court for

  the Southern District of Florida, Case number 14-cv-14269, against the City

  for unpaid overtime, liquidated damages, prejudgment interest attorneys’

  fees and costs. The Court entered an order on September 16, 2014

  approving a settlement of the federal case only under which the City paid

  Wilkinson $12,976 for unpaid wages and liquidated damages and her

  attorney $3,000.

        19.   Later, in January 2015, Wilkinson settled her appeal to the

  CSAB, with Wilkinson being reinstatement to the position of executive

  assistant in the City Manager’s office with full seniority, backpay and

  benefits. Left open was Wilkinson’s discrimination/hostile environment/

  retaliation complaint under section 24.03 of the City’s Personnel Rules and

  Regulations (“Rules”), which never has been closed.

        20.   Wilkinson, still an executive assistant, transferred to the office of

  the newly appointed City Attorney, James Messer, in May 2016. Also




                                                                      Page 6 of 13
Case 2:19-cv-14484-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 7 of 13



  assigned to Messer’s office were two other female attorneys, Caroline

  Valentin and Iola Mosely.

        21.   Wilkinson continued working in Messer’s office until December

  17, 2017, when she was put on administrative leave and subsequently

  transferred to work for the Human Relations Manager, Browning.

        22.   In May 2018, the City renewed Messer’s contract.

        23.   In late July 2018, plaintiff and three other women who still

  worked for Messer, including Wilkinson’s replacement, filed formal

  complaints with the City against him.

        24.   The City engaged a law firm to investigate the allegations and

  the investigative report concluded that Messer “violated the Federally

  protected rights of the four Complainants as to prohibited harassment based

  on sex.”



        The working environment in Messer’s Office

        25.   Wilkinson was among a group of women who, according to an

  August 2018 investigative report commissioned by the City,

        reported grossly inappropriate dialogue by the City Attorney
        directed to his all-female staff which, if proven, would clearly
        violate the City of Ft. Pierce Personnel and Rules and
        Regulations’ (“Rules”) prohibitions against harassment.... Such
        dialogue, if proven, would also violate Title VII of the Civil Rights
        Act of 1964. During the interviews of the City Attorney, the
        City Attorney admitted most of the dialogue complained
        about by the Complainants.

  (Emphasis added.)

                                                                      Page 7 of 13
Case 2:19-cv-14484-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 8 of 13



        26.    Messer engaged in repetitive, offensive, grossly inappropriate

  comments about women he saw or met in the workplace. For example:

               a.   he would stand by Wilkinson’s desk and comment on the

  physical attributes (e.g., big breasts, tight clothing) of other women;

               b.   he opined to Wilkinson whether he thought women he saw

  were “hot,” a description he applied to those he speculated would cause

  people to “talk” if he and the woman were seen together;

               c.   he asked Wilkinson for personal information about any

  woman he found attractive;

               d.   he goaded the female employees about their weight with

  comments like, “Are you sure you want to eat that?” and “That dress doesn’t

  have any more room in it” and “Don’t buy any more candy for the dish

  because none of you need it” and made suggestions on how they could lose

  weignt;

               e.   he made lewd comments and told off-color jokes in front of

  his staff;

               f.   he obsessively talked to one married female staff member

  about very personal things like her weight, her hair, her clothing, her shoes;

               g.   he implied an inappropriate relationship between a married

  attorney staff member and a married colleague, singing the theme from

  Love Boat and making “kissing” gestures when he saw them together after

  a business meeting in the City Attorney’s office.


                                                                    Page 8 of 13
Case 2:19-cv-14484-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 9 of 13



        27.   Messer admitted during the investigation that he referred to one

  of the women, who had recently returned from maternity leave as “Milk

  Maid” and to her office as the “lactation room;” he also made frequent

  comments about her “baby fat.”

        28.   Messer admitted during the investigation that when his office

  was looking to hire a legal secretary, he told female employees to look on

  Facebook to find pictures of the job applicants, which Messer would view and

  declare “hot” or “not hot,” leading the women to believe Messer wanted to

  hire a legal secretary who was “hot,” although Messer protested that he was

  trying to weed out women who were too attractive and actually preferred to

  hire “not hot” women to avoid distraction and gossip.

        29.   Messer admitted during the investigation making an unsolicited

  comment to the City Manager’s executive assistant after he and the City

  Manager took a trip to the restroom about the large size of the City

  Manager’s “member,” explaining to the investigaror that the comment was

  made in jest because, “It’s like having a pissing contest and who has the

  biggest member.”

        30.   Messer also admitted during the investigation drawing a picture

  of a pig on a whiteboard, which he placed outside the office of an attorney

  who was lobbying for a raise, with the slogan, “The Hungry Pig Gets Fed,

  The Greedy Pig Gets Slaughtered.” In the body of the pig, he wrote, “Poak

  Chop.”


                                                                   Page 9 of 13
Case 2:19-cv-14484-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 10 of 13



           Wilkinson’s protected activity and Messer’s feelings about
           employees who complain

           31.   Wilkinson not only challenged the repeated offensive comments

   about women’s bodies and clothing made to her by Messer, but also told him

   his disparate treatment of an African American employee was against City

   policy and rules.

           32.   Messer, in response to the complaints of plaintiff and the other

   female employees in the City Attorney’s office, told the women, “[L]ook.,

   ladies, this is real simple. I’ve had it. I’m not going to change my

   management style. I manage the way I manage. If you all are unhappy, I

   can’t change that for you. You’re responsible for your happiness. Go get

   another job.”

           33.   Messer admitted during the investigation that he was aware of

   Wilkinson’s overtime lawsuit, the settlement of the lawsuit and Wilkinson’s

   reinstatement after the appeal of her termination and that he considered

   Wilkinson “not a model employee” because of the steps she took to protect

   her statutorily protected rights—a mind set the investigator characterized as

   considering Wilkinson “tainted.”

           How Messer retaliated against Wilkinson

           34.   In retaliation for Wilkinson’s protected activity, Messer:

                 a.    in November 2017 initiated without Wilkinson’s permission

   filed




                                                                       Page 10 of 13
Case 2:19-cv-14484-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 11 of 13



               b.    a grievance in her name against a co-worker, sowing

   dissension between the women;

               c.    on December 18, 2017, gave Wilkinson a memo saying he

   no longer needed and executive assistant and her job would be eliminated

   on September 30, 2018, which he lacked the authority to do; and

               d.    unable to wait the next nine months to get rid of

   Wilkinson, burst into Wilkinson’s office on December 19, 2017 with a

   security guard, began yelling and waving his arms around, and had

   Wilkinson walked out of the building and fircibly removed in violation of city

   policies and procedures.

         35.   Following the December 19, 2017 incident, Wilkinson was placed

   on administrative leave pending an investigation. Meanwhile, Messer

   replaced her with a substantially younger women who did essentially the

   same work as Wilkinson.

         36.   Among the other retaliatory conduct directed at Wilkinson upon

   her return from leave were her assignment to the lobby desk, functioning as

   a receptionist/switchboard operator and doing some limited work for Human

   Resources; telling her she could not grieve the elimination of her position by

   Messer; failing to review a video that would have substantiated Wilkinson’s

   allegations of the City Attorney’s threatening demeanor toward her during

   her removal from her office; and making an unsubstantiated criminal

   complaint against Wilkinson’s husband.


                                                                    Page 11 of 13
Case 2:19-cv-14484-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 12 of 13



         How the City Retaliated against Wilkinson after her transfer to
         Human Resources

         37.   After Wilkinson returned from administrative leave she was

   assigned to as executive assistant for the Human Resource Manager, Kevin

   Browning.

         38.   Although Wilkinson retained the title “executive assistant” and

   suffered no reduction in salary, she had significantly diminished material

   responsibilities after her transfer to work for Browning; to wit: she was

   denied access to confidential information and was relegated to the role of a

   switchboard operator most days.

                                      Damages

         39.   As the direct and proximate result of defendant’s actions,

   plaintiff has suffered economic, non economic and other damages, some of

   which have no adequate remedy at law for the violation of his statutority

   protected federally and state rights.

         40.   Plaintiff is entitled to equitable relief including in reinstatement

   and injunctive relief.

                                  Prayer for Relief

         Wherefore, plaintiff prays for all available relief under Title VII, the

   ADEA and the FCRA for discrimination and retaliation, including his

   attorneys’ fees and costs if he prevails.

                            DEMAND FOR JURY TRIAL

         Plaintiff demands trial by jury for all issues so triable.

                                                                       Page 12 of 13
Case 2:19-cv-14484-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 13 of 13



                                                         Respectfully submitted,

                                                         /§ Karen Coolman Amlong
                                                         KAREN COOLMAN AMLONG
                                                         Florida Bar No.: 275565
                                                         Kamlong@TheAmlongFirm.com
                                                         WILLIAM R. AMLONG
                                                         Florida Bar No.: 470228
                                                         WRAmlong@TheAmlongFirm.com
                                                         AMLONG & AMLONG, P.A.
                                                         500 Northeast Fourth Street
                                                         Fort Lauderdale, Florida 33301-1154
                                                         (954) 462-1983

                                                         Attorneys for the Plaintiff,
                                                            Angela Wilkinson




   \\amlong3\cpshare\CPWin\HISTORY\191119_0001\16CD.26




                                                                                   Page 13 of 13
